Citation Nr: 1135626	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from August 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

On August 2011, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the clams file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain a VA audio examination 

The Veteran seeks service connection for bilateral hearing loss, which he claims were incurred during service as a result of his exposure to acoustic trauma.  

As an initial matter, the Veteran's VA DD Form 214 for his period of active duty indicates his MOS to be that of a culinary specialist.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that an culinary specialist was exposed to in-service noise exposure.  Nevertheless, the Veteran has indicated that he was exposed to loud noise throughout his service.  Specifically, the Veteran claims that his service on a Navy ship was noisy in general.  The Veteran further provided that although his occupational specialty was that of a cook he also experienced the loud noises of the firing of the gun as his secondary duty was that of mount captain where he told servicemen when to load and fire their guns.  He provided that he was about a foot away from these guns.  Plus, the Veteran asserted that he was injured when an oven blew up in his face and caused him much injury, to include ringing in his ears.  The Veteran's wife corroborated his testimony.  

The Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is also found to be credible in his assertions.  See Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records are entirely silent for any mention of hearing loss or hearing problems.  At his July 1956 military separation medical examination, the Veteran's hearing acuity was normal, showing 15/15 on spoken and whispered voice testing.  The Board notes that some service clinical records from August 1, 1955 to September 30, 1955 at the U.S. Naval Base in Orange, Texas are not available.  Nevertheless, the Veteran is competent and credible to testify about his experiences during service, as was discussed above.  

The Board observes that the post-service record on appeal is similarly negative for complaints or findings of hearing loss for many years after service separation.  In that regard, the record shows that in 1979, the Veteran submitted an original application for VA compensation benefits, seeking service connection for an ankle disability.  His application is silent for any mention of hearing loss.  In fact, the first notation of hearing loss is not until 2007, in a VA treatment note where he was diagnosed with bilateral hearing loss, approximately 51 years after the Veteran's separation from active service.  

Although the Veteran's hearing loss was not clinically evident during service nor was it documented for many years thereafter, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the Veteran's current hearing loss and service, service connection may be established. Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In this case, however, the Veteran has not yet been afforded a VA medical examination for the purpose of addressing the etiology of his current hearing loss.  Given the Veteran's recollections that his hearing problems started in service, the Board finds that a VA medical examination is necessary prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4)(2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006)(discussing the four elements to consider in determining whether a VA medical examination must be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The Veteran should be afforded a VA medical examination for the purpose of clarifying the nature and etiology of his current bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination. The examiner should be asked to provide an opinion, based on all the evidence of record, as to whether it is as least as likely as not that any current hearing loss had its onset in service or is otherwise related to the Veteran's active service or any incident therein.  The report of examination should include a complete rationale for all opinions rendered.

It is noted that the Veteran is competent and credible to report his in-service acoustic trauma, to include an incident where an oven blew up in his face and caused him much injury.  He is also competent and credible to report that he experienced acoustic trauma from having a secondary duty as a mount captain.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2. Thereafter, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



